Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158961(20)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 158961
  v                                                                COA: 346395
                                                                   Washtenaw CC: 16-000108-FH
  RICHARD ANDREW TALLENT,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion of defendant-appellant to file a supplemental
  appendix to his application for leave to appeal is GRANTED. The supplemental appendix
  submitted on March 5, 2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 8, 2019

                                                                              Clerk